Case 2:18-cv-00106-JPH-DLP Document 90 Filed 08/16/21 Page 1 of 7 PageID #: 348




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

 LEONARD MCQUAY,                                    )
 DUKE HENDERSON,                                    )
                                                    )
                              Plaintiffs,           )
                                                    )
                         v.                         )     No. 2:18-cv-00106-JPH-DLP
                                                    )
 STATE OF INDIANA (I.D.O.C.),                       )
 JEANNE WATKINS,                                    )
 ROBERT MARSHALL,                                   )
 TERESA LITTLEJOHN,                                 )
 RICHARD BROWN,                                     )
                                                    )
                              Defendants.           )

                                            ORDER

        On January 29, 2021, the Court gave notice of its intent to enter

 summary judgment in favor of Defendants on Plaintiffs' § 1983 equal-

 protection and Title VI claims under Federal Rule of Civil Procedure 56(f)

 unless Plaintiffs offered evidence and argument supporting the claims. Dkt. 78

 at 16–18. Plaintiffs have designated evidence to support their § 1983 equal

 protection claim, 1 and Defendants have responded. See dkt. 86; dkt. 89.

        For the reasons discussed below, the Court GRANTS Defendants

 summary judgment on Plaintiffs' race discrimination claims.




 1Plaintiffs' response brief does not separately address the Title VII claims asserted in their
 complaint. See dkt. 86. Those claims are therefore deemed abandoned. See Mach v. Will Cty.
 Sheriff, 580 F.3d 495, 501 (7th Cir. 2009) (describing abandonment of a claim in response to
 motion for summary judgment).

                                                1
Case 2:18-cv-00106-JPH-DLP Document 90 Filed 08/16/21 Page 2 of 7 PageID #: 349




                                             I.
                                    Facts & Background

          Plaintiffs, who are black, have designated their own affidavits as well as

 the affidavit of inmate Ryan Ebler, who is white, to support their race

 discrimination claims. See dkt. 86; dkt. 86-1; dkt. 86-2; dkt. 86-3. This

 evidence describes, among other things, the prevalence of uncensored white-

 nationalist materials that have arrived through the Wabash Valley Correctional

 Facility mailroom. See id. In their affidavits, Plaintiffs state that they have:

             •   "[W]itnessed the prison's mailroom allow white prisoners who are

                 identified as Security Threat Group members of the Aryan-

                 Brotherhood . . . to receive all sorts of books about Adolf Hitler

                 and Neo-Nazi White Nationalism" and "White Nationalist News

                 Letters such as 'Quinone' which promotes white power," dkt. 86-2

                 at 1–2 (¶¶ 2–3);

             •   Observed that Wabash Valley "is a predominantly white run

                 prison" and that "[t]he mailroom staff are all white," id. at 2 (¶ 5).

          In his affidavit, Mr. Ebler states that he is "a white prisoner that has

 received newsletters/books from outside groups and organizations who

 subscribe to White Nationalism, i.e., White Supremacy" and that the

 "Defendants have allowed [these materials] to enter the facility." Dkt. 86-3 at 1

 (¶ 2).




                                             2
Case 2:18-cv-00106-JPH-DLP Document 90 Filed 08/16/21 Page 3 of 7 PageID #: 350




       "Defendants do not dispute, for summary-judgment purposes only . . .

 that white-nationalist literature makes it into the possession of offenders

 without being intercepted in the prison mailroom." Dkt. 89 at 2.

                                        II.
                                  Applicable Law

       Summary judgment shall be granted "if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

 inform the court "of the basis for its motion" and specify evidence

 demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

 burden, the nonmoving party must "go beyond the pleadings" and identify

 "specific facts showing that there is a genuine issue for trial." Id. at 324.

       In ruling on a motion for summary judgment, the Court views the

 evidence "in the light most favorable to the nonmoving party and draw[s] all

 reasonable inferences in that party's favor." Zerante v. DeLuca, 555 F.3d 582,

 584 (7th Cir. 2009) (citation omitted).

                                        III.
                                      Analysis

       Defendants argue that the State of Indiana cannot be sued under § 1983.

 Dkt. 89 at 3 n.1. Defendants also contend that they are entitled to summary

 judgment because there is no evidence showing that the individual defendants

 were personally involved in screening Plaintiffs' materials and there is no




                                           3
Case 2:18-cv-00106-JPH-DLP Document 90 Filed 08/16/21 Page 4 of 7 PageID #: 351




 evidence of discriminatory motive. Id. at 1. Plaintiffs have designated evidence

 disputing these claims. See dkt. 86.

       A. State of Indiana

       Defendant State of Indiana correctly argues that it cannot be held liable

 on Plaintiffs' § 1983 claims because suits against state governments are not

 permitted under that statute. See Will v. Michigan Dep't of State Police, 491

 U.S. 58, 64 (1989) (holding "that a State is not a person within the meaning of

 § 1983"). Therefore, the Court grants the State of Indiana summary judgment

 on Plaintiffs' § 1983 race discrimination claims.

       B. Individual Defendants

       Plaintiffs have sued four individuals. Jeanne Watkins worked as Wabash

 Valley Correctional Facility's "mail room supervisor," dkt. 48-1 at 2 (¶ 4);

 Richard Brown served as Wabash Valley's warden, dkt. 1-2 at 2 (¶ 4), dkt. 5 at

 1 (¶ 4); Robert Marshall acted as an "Internal Affairs Investigator," dkt. 48-1 at

 2 (¶ 4); and Teresa Littlejohn reviewed inmate grievances alongside Mr.

 Marshall, see dkt. 1-2 at 6–8 (¶¶ 20, 24, 27); dkt. 5 at 3 (¶¶ 20, 24, 27).

       Plaintiffs have designated an affidavit from Mr. Ebler, a white inmate,

 explaining that he has received "White Nationalist materials," which the State

 of Indiana's employees "allowed to enter th[e] facility," dkt. 86-3 at 1 (¶ 2), and

 Plaintiffs have testified that "black educational materials are sent to internal

 affairs to be reviewed and confiscated," dkt. 86-2 at 2 (¶ 6).

       Plaintiffs have also designated their own affidavits as evidence that could

 support their contention that there have been instances when the rules and


                                          4
Case 2:18-cv-00106-JPH-DLP Document 90 Filed 08/16/21 Page 5 of 7 PageID #: 352




 regulations relating to the types of literature that are allowed in Wabash Valley

 have not been applied equally, that is, instances when "black educational

 materials" were confiscated and instances when "White Nationalist" materials

 were not confiscated:

    •   "I have witnessed the prison's mailroom allow white prisoners who are

        identified as Security Threat Group members of the Aryan-Brotherhood

        who are allowed to receive all sorts of books about Adolf Hitler and Neo-

        Nazi White Nationalism. While my books on black empowerment and

        African Culture get confiscated as threats to safety and security, but the

        White Nationalists groups are allowed to have their literature." Dkt. 86-2

        at 1–2 (¶ 2).

    •   "I have witnessed mailroom policy violations when the State

        Defendant/prison allows Aryan-brotherhood to receive white 'hate based'

        materials. While black educational materials are sent to internal affairs

        to be reviewed and confiscated." Id. at 2 (¶ 6).

        But this designated evidence is insufficient to defeat Defendants' motion

 for summary judgment because it does not show "personal involvement in the

 alleged constitutional deprivation" by any of the individual defendants. Colbert

 v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (citation omitted). To

 satisfy § 1983's personal-liability requirement, Plaintiffs must "demonstrate[s] a

 causal connection between (1) the sued officials and (2) the alleged

 misconduct." Id.; see Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983)

 ("Section 1983 creates a cause of action based upon personal liability and

                                          5
Case 2:18-cv-00106-JPH-DLP Document 90 Filed 08/16/21 Page 6 of 7 PageID #: 353




 predicated upon fault. An individual cannot be held liable in a § 1983 action

 unless he caused or participated in an alleged constitutional deprivation . . . .")

 (emphasis in original). None of Plaintiffs' designated evidence relates to the

 actions of any named defendant, so it cannot form the "causal connection"

 necessary for § 1983 liability for any of the named Defendants. See Colbert,

 851 F.3d at 657. Without designated evidence connecting the alleged

 discriminatory actions to any of the named Defendants, they are entitled to

 summary judgment. The Court therefore grants summary judgment to Ms.

 Watkins, Warden Brown, Mr. Marshall, and Ms. Littlejohn on these claims.

                                       IV.
                                    Conclusion

       For the reasons discussed above, the Court GRANTS summary judgment

 to Defendants on Plaintiffs' race discrimination claims.

       The Magistrate Judge is asked to hold a settlement conference on the

 remaining claims.

 SO ORDERED.

 Date: 8/16/2021




                                          6
Case 2:18-cv-00106-JPH-DLP Document 90 Filed 08/16/21 Page 7 of 7 PageID #: 354




 Distribution:

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Christopher Carson Myers
 CHRISTOPHER C. MYERS & ASSOCIATES
 cmyers@myers-law.com

 Magistrate Judge Doris L. Pryor




                                      7
